Dismissed and Memorandum Opinion filed April 23, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00830-CV

             IN THE INTEREST OF A.V.P., A MINOR CHILD,




                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-28202

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed June 20, 2014. The clerk’s record
was filed November 5, 2014. No brief was filed.

      On February 26, 2015, this court issued an order stating that unless appellant
submitted a brief on or before March 26, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.